DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 04/26/21 and an IDS filed 04/13/2021 have been acknowledged, and the IDS has been considered.
Applicant cancelled Claims 18-20 not chosen for examination in response to restriction requirements filed 12/18/20 and amended Claims 1, 4, 9, 11, 14-16 to overcome objections to the specification and rejections of the claims under 35 U.S.C. 112 presented by the Non-Final Rejection mailed 01/26/21.

Status of Claims
Claims 1-17 and 21-23 are examined on merits herein.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Before a decision was made to create the amendment, Examiner tried to contact the Attorney of record, Mr. Joseph E. McManis, to authorize the amendment. But no personal was in the office for providing a phone extension for Mr. McManis (due to COVID, the office was closed), Examiner found no document showing this extension for the phone communication, and Mr. McManis did not respond to an email submitted by Examiner on 04/28//21 and 
Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please, amend Claim 9 as indicated below: 
Claim 9. The method of claim 1, further comprising, after etching the hard mask regions, forming bonding pads over the exposed portions of the contact pads, the bonding pads extending over the remaining hard mask regions.

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance: 
Re Claim 1: Although such prior art of record as Yu et al. (US 2013/0020589), Kawaguchi et al. (US 2014/0339587) and Leem (KR 100776165) teach, in combination, various limitations of Claim 1, they do not render obvious all limitations of the claims, including such limitations as: “patterning the second photoresist to expose the hard mask regions of the plurality of mesa structures; and etching the hard mask regions to expose portions of the contact pads of the plurality of mesa structures. Additional prior 
Re Clam 11:  Such prior art of record as Motomura, Odnoblyudov and Koyama (or Kawaguchi and Koyama), Watanabe et al. (US 2005/0013334), and Leem, teach, in combination, most limitations of Claim 11, but the above combination of prior art does not render the claim obvious. Other above-cited prior art of record do not compensate for the above deficiency.
Re Claim 21: The prior art of record, alone or in combination, do not anticipate and do not render obvious such combination of limitations of Claim 21 as: “depositing a first photoresist between the first photonic structure and the second photonic structure; depositing a second photoresist over the first photonic structure, the second photonic structure, and the first photoresist; patterning the second photoresist; using the patterned second photoresist as an etching mask, etching the first dielectric layer and the second dielectric layer to expose the first conductive layer and the second conductive layer”. The prior art of record include: Yu, Motomura, Koyama, Odnoblyudov, Kawaguchi, and Leem.
Re Claims 2-10, 12-17, and 22-23: Claims 2-10, 12-17, and 22-23 are allowed due to their dependency on one of corresponding independent Claims 1, 11, or 21.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/05/21